     Case 1:21-cv-01010-SOH Document 4                           Filed 02/23/21 Page 1 of 1 PageID #: 6




                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        EL DORADO DIVISION

WREMBUREN JONES                                                                                            PLAINTIFF

v.                                               Case No. 1:21-cv-1010

JOSEPH DELUCA, Individually and
in his capacity as a physician for the
Ouachita County Detention Center;
DAVID NORWOOD, Individually and in his
capacity as Sheriff for Ouachita County,
JOHN/JANE DOES Nos. 1-3, Individually
and in their capacity as employees for the
Ouachita County Detention Center                                                                      DEFENDANTS

                                                         ORDER

           Before the Court is Plaintiff’s Notice of Withdrawal of his action1 against Defendants.

(ECF No. 3). Upon consideration, the Court accepts Plaintiff’s Withdrawal of his action and

instructs the clerk to close this case. Plaintiff’s action against Defendants Joseph Deluca and David

Norwood is hereby DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED, this 23rd day of February, 2021.

                                                                             /s/ Susan O. Hickey
                                                                             Susan O. Hickey
                                                                             Chief United States District Judge




1
    A complaint was not filed in this matter. The only filing as of the date of this order is a cover sheet. (ECF No. 1).
